Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed March 29, 2021 in reply to the Non-final Office Action mailed November 2, 2020. Claims 1 and 26 have been amended; claims 2, 3, 9, 11-21, 24, 25, 28, and 29 have been canceled; and no claims have been newly added. Claim 30 has been withdrawn. Claims 1, 4-8, 10, 22, 23, 26, 27, and 31-34 are under examination.
Withdrawal of Prior Double Patenting Objection
Applicant’s arguments filed March 29, 2021 are found persuasive. From Example 4 of the original specification, it would appear that considerations of the overall “shelf-life” necessarily include the status of the pH as well as the amount of halobetasol degradation products. Hence, the scope of claims 27 and 32 are not one and the same. The phrases “shelf-life” and “storage stability” also appear to be different in scope. Therefore, the Double Patenting Objection presented in the Non-final Office Action mailed November 2, 2020 is hereby withdrawn.
Withdrawal of Prior Claim Rejections - 35 USC § 112(a)
Claim 1 has been satisfactorily amended to remove new matter. Therefore, the 35 USC 112(a) rejection presented in the Non-final Office Action mailed November 2, 2020 is hereby withdrawn.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 10, 22, 23, 26, 27, and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, as now amended, is directed to a method of manufacturing a foamable corticosteroid composition “without need for a buffer”, which renders the claim indefinite. One of ordinary skill in the art cannot definitively ascertain whether the claimed method necessarily excludes a buffer agent, or whether a buffer agent is merely an optional element. 
***For examination at this time, the limitation is being interpreted merely as a buffer is an optional element that is not necessarily excluded.
Claim 26, which depends from claim 1, stipulates in a wherein clause that “the corticosteroid remains storage stable for at least 6 months”, which renders the claim indefinite for at least the following reasons:
1. The limitation “storage stable” is not defined by the claim, and by itself is so broad and generic as to be essentially meaningless. The metes and bounds of the limitation are effectively arbitrary, relative, and subjective, and can really mean just about anything to any degree. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of the limitation. 
2. Applicant contends that “the term storage stable” means “the halobetasol degradation products are in the amount of less than 10%, 9%, 8%, 7%, 6%, 5%, 4%, 
3. Indeed, it is noted that Claim 1, from which claim 26 depends, already limits the amount of halobetasol degradation products to less than 2%, so Applicant’s purported definition for storage stable would appear to be a broadening limitation. 
***For examination at this time, the limitation “storage stable” is being interpreted as being met by “the composition contains less than 2% total of halobetasol degradation products”.
Claims 27, 33, and 34, which depend (ultimately) from claim 1, stipulate in a wherein clause that “the composition has a shelf-life of greater than” the specified time (i.e. 36 months or 39 months) “at 25C and 60% relative humidity”, which renders the claim indefinite. The “shelf life” is not defined by the claim. Claim 1 already stipulates that “the composition contains less than 2% total of halobetasol degradation products after storage for 24 months at 25C”. It’s unclear what the precise relation or correlation is, if any, between the requisite amount of “less than 2% total of halobetasol degradation products” and the “shelf life”. 
2. Applicant contends that “the required shelf life in each of claims 27, 33, and 34 is not based solely on the amount of halobetasol degradants that result during the arguendo, that the “shelf-life” depends on both the pH and the amount of halobetasol degradation products, the metes and bounds of the requisite pH and the requisite amount of degradation products that constitutes  meeting the ”shelf-life” claimed remains indefinite. 
3. As noted, supra, for the limitation “storage stable”, Applicant states that “the halobetasol degradation products are in the amount of less than 10%, 9%, 8%, 7%, 6%, 5%, 4%, 3%, 2%, or 1%”. Presumably, Applicant contends that the limitation “shelf-life”, which Applicant states is characterized, in part, by the amount of halobetasol degradation products, incorporates the same set of ranges. However, just like the situation, supra, even plugging this limitation into the claim does nothing to cure the indefiniteness, since it recites at least one broad range (e.g. less than 10%) and at least one narrow range that falls within the broad range (or less than 1%), in the alternative in the same claim. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claims 4-8, 10, 22, 23, 26, 27, and 31-34 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 10, 22, 23, 26, 27, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (U.S. Patent No. 6,126,920), in view of Lins (U.S. Patent No. 5,167,950) and Bernhard et al. (J Am Acad Derm. 1991; 25(6): abstract).
Applicant Claims
Applicant’s elected subject matter is directed to a method for making a foamable composition comprising a) forming a homogeneous solution in a vessel at 55-75C while “minimizing” evaporative losses e.g. to below 0.25%, the homogeneous solution containing 40-60 wt% ethyl alcohol; 0.1-5 wt% Emulsifying wax NF; 0.05-1 wt% cetostearyl alcohol; 0.05-1 wt% polyoxyl 20 cetostearyl ether; 1-10 wt% propylene glycol; 30-40 wt% water; and less than 0.0005 wt% benzoic acid; b) cooling the homogeneous solution to a temperature of 40-55C; c) adding halobetasol propionate to form a corticosteroid-containing solution while maintaining the temperature at 40-55C; d) filling an aerosol canister with the corticosteroid containing solution at a temperature of 40-50C; and e) charging the canister with the combination of propane and isobutane (i.e. a propellant); wherein the composition has a pH of 4.0-6.3, and is “storage stable” for greater than 39 months.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Jones et al. disclose a method for making a foamable composition for treatment of psoriasis comprising a) forming a homogeneous solution under heat in a closed aerosol canister vessel (i.e. thus minimizing evaporative losses), the homogeneous solution containing 57.79 wt% ethyl alcohol, 0.5 wt% octadecan-1-ol (i.e. cetostearyl alcohol), a surface active agent, 2 wt% propylene glycol, 33.69 wt% water, e.g. from 0 b) adding a corticosteroid to form a corticosteroid-containing solution at a temperature of 45C; and c) charging the canister with the combination of propane and isobutane (i.e. a propellant); wherein the composition has a pH of 4.0-5.0 (abstract; Col. 2, lines 13-29, 35-68; Col. 3, lines 1, 5-22, 29-30, 41-42; Col. 3, lines 52-67; Col. 4, lines 21-33, 51-59; Col. 5, lines 16-29; example).
Lins discloses a method for making a high-alcohol content foamable composition for topical application comprising e.g. 52-75 wt% ethyl alcohol, 3 wt% Polawax (i.e. Emulsifying wax NF, i.e. a surface active agent), 1-4 wt% RITAPRO (i.e. combination of cetostearyl alcohol and ceteareth-20 (i.e. polyoxyl 20 cetostearyl ether)), 3 wt% humectant (e.g. propylene glycol), 34.5 wt% water, and 2-15 wt% propellant; wherein the method comprises the general steps of a) combining the alcohol/water base with the e.g. RITAPRO at a temperature of  48.9-60C to melt the RITAPRO, b) cooling the solution to e.g. 37.8-43.3C; c) adding the active agent (e.g. fragrance) while maintaining the temperature at 37.8-43.3C; d) filling an aerosol canister with the solution; and e) charging the canister with the combination of propane and isobutane (i.e. a propellant); wherein the RITAPRO imparts a greater stability and a translucent and homogeneous character to such a composition employing C2-C6 hydrocarbon propellants and facilitates the production of a creamy foam (abstract; Col. 1, lines 6-12; Col. 4, lines 63-68; Col. 6, lines 25-30, 43-48, 59-61; Col. 7, lines 43-55; Col. 8, lines 14-25, 39; Col. 9, lines 39-40, 47-49; Col, 10, lines 11-30; examples).
Bernhard et al. disclose a method of treating psoriasis in a subject in need thereof comprising administering to the subject twice a day for two weeks (i.e. weeks) a 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Jones et al. do not explicitly disclose that the foamable composition is made by e.g. first heating components to a higher temperature, then cooling to a lower temperature before adding the active agent at the lower temperature, that the foamable composition being made contains Emulsifying wax NF and polyoxyl 20 cetostearyl ether, and that the corticosteroid is halobetasol. These deficiencies are cured by the teachings of Lins and Bernhard et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the instant application was filed to combine the respective teachings of Jones et al., Lins, and Bernhard et al., outlined supra, to devise Applicant’s claimed method. 
Jones et al. disclose a method for making a high-alcohol content foamable composition for treatment of psoriasis comprising a) forming a homogeneous solution under heat in a closed aerosol canister vessel (i.e. thus minimizing evaporative losses), the homogeneous solution containing e.g. ethyl alcohol, benzoic acid (i.e. can corrosion inhibitor), propylene glycol, cetostearyl alcohol, a surface active agent, and water; b) adding a corticosteroid to form a corticosteroid-containing solution at a temperature of 45C; and c) charging the canister with the combination of propane and butane (i.e. a et al. disclose that 0.05 wt% halobetasol (i.e. a corticosteroid), administered to a subject twice a day for two weeks, can successfully treat psoriasis without evidence of systemic adverse side effects, without skin atrophy, and without evidence of significant risk; one of ordinary skill in the art would thus be motivated to employ Polawax as a surface active agent and to further include ceteareth-20 (i.e. polyoxyl 20 cetostearyl ether), and to employ halobetasol, in the Jones et al. composition, to manufacture the resulting composition by first heating the RITAPRO in the alcohol/water base to a higher temperature, e.g. at least 60C, to melt the RITAPRO, and then cooling to a lower temperature, such as about 45C, before adding the corticosteroid, and to administer the resulting composition to a subject having psoriasis, 
Since one of ordinary skill in the art, by following the cited prior art, would be led to a method of making a foamable composition containing a corticosteroid that is the same as the instantly claimed method, it follows that the composition thus made would be the same, and since the composition is the same, the properties of the composition must be the same, and thus the resulting composition will e.g. be stable for greater than 39 months.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that “the claim term minimizing evaporative losses is not limited to 0.25%”, that “claim 1 includes…minimizing evaporative losses” while further specifies that the solution is prepared in a suitable vessel to keep evaporative losses below 0.25% w/w”. 
The Examiner, however, would like to point out that Applicant is merely pointing out the obvious and the argument being made here, if any, is not entirely clear. 
ii) Applicant contends that “the formulations do not need a buffer to provide stability” which “is in stark contrast to Jones’s teaching that a buffer is required for stability of the composition”; that “inclusion of only benzoic acid in a solution, by itself, cannot buffer the solution”, that “a corrosion inhibitor is not a buffer”, and “the miniscule required amount of benzoic acid provides no real buffer ability”; that “Jones found it unexpectedly necessary to buffer the composition to stabilize the active” while “the claimed components provide stability of the halobetasol even without a buffer”; and thus “Jones should be recognized to teach away from the claimed subject matter”. 
The Examiner, however, would like to point out the following:
1. The present claims do not necessarily exclude a buffer. As noted repeatedly in prior Office Actions over the course of prosecution in this application (and related applications), Applicant cannot base the patentability of their claimed composition on stability in the absence of a buffer of they don’t necessarily exclude a buffer. 
2. If the prior art discloses a composition comprising A, B, C, and D, and discloses that element D is necessary for stability, U.S. Patent law provides that Applicant may be able to patent a composition comprising A, B, and C, excluding D, by showing that the composition necessarily excluding D is unexpectedly just as stable (or even more stable) compared to the prior art composition necessarily including D, particularly if the prior art teaches that D is essential for the stability. 

4. In this case, Applicant’s claims do not necessarily exclude a buffer. Hence, Applicant’s arguments about the unexpected stability in the absence of a buffer are effectively irrelevant. Applicant is advised that this will certainly change once the claims are amended to necessarily exclude a buffer. Moreover, whether or not benzoic acid is a buffer agent, and whether or not the requisite claimed amount of benzoic acid is ever sufficient for a buffer effect, is also irrelevant at this point, but may become relevant issues if and when Applicant limits the claims to necessarily exclude a buffer. 
5. Jones did not specifically test halobetasol stability, and the present claims do not necessarily exclude a buffer, so Jones certainly does not “teach away”. 
iii) Applicant contends that “the claimed subject matter provides unexpected benefits” since the “halobetasol compositions” exhibit “enhanced pH stability and…superior clinical efficacy without need for a buffer”. 
The Examiner, however, would like to point out the following:
1. Applicant does not provide actual data relevant to their assertion, and does not specify “compared to what”. 
2. Presumably, Applicant is comparing the claimed composition without a buffer to the claimed composition with a buffer. But Applicant never establishes with any hard evidence and statistics that the claimed composition without a buffer is superior to the claimed composition with a buffer. Indeed, as noted, Applicant does not appear to provide any actual data at all. 
prima facie case of obviousness made. 
For the foregoing reasons, the 35 USC 103 rejections are hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617